Title: To George Washington from Henry Knox, 2 July 1792
From: Knox, Henry
To: Washington, George



Sir
War department 2 July 1792

I have the honor respectfully to submit to your consideration certain principles for the formation of the four sub Legions, and for the arrangeme⟨nt⟩ of the commissioned officers thereof.
And also in case of a reduction of any of the new troops that the officers should be reduced by Lot. I have the honor sir to be with perfect respect Your humble Servant

H. Knox

